DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 01/21/2021. 
Claims 1-20 are pending in this application, with claims 1,6 and 11 being independent. 

Abstract
The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract uses claim language without further refining it. 
Correction is required. See MPEP § 608.01(b).


Claim Objections
Claims 9,13 and 20 are objected to because of the following informalities:
In claim 9, line 11, “packet is of the” should read “packet of the”
In claim 13, line 4, “lost packets that are/is of” should read “lost packets of” 
In claim 20, line 1, “device being configured to” should read “device configured to” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TEYEB (US 2021/0274381 Al,  hereinafter referred to as “Leung”).

Regarding claims 1,6 and 11, Teyeb discloses a communication system (Teyeb Fig.3,17 Para[0291] The communication system), comprising: a first device (Teyeb Fig.3 Ref:306 Para[0130-131] The IAB node DU (i.e. first device)); and a second device (Teyeb Fig.3 Ref:314 Para[0130-131] The IAB donor node CU (i.e. second device)); wherein the second device is configured to: send first information (Teyeb Fig.13 Ref:1306 Para[0232-233] The IAB node receives UL data delivery status report (i.e. first information) from the IAB donor CU) to the first device, wherein the first information comprises at least one of packet loss information (Teyeb Fig.13 Ref:1306 Para[0233] The UL data delivery status report includes indication of missing PDCP packets) or a second recommended uplink bit rate of a logical channel (Not given patentable weight due to non-selective option in the claim), wherein the packet loss information is of a packet data convergence protocol layer of an uplink transmission and corresponds to the logical channel (Teyeb Fig.13 Ref:1304,1306 Para[0233] The PDCP packet belongs to PDCP layer for radio bearers (i.e. logical channel), see Para[0123]).
Teyeb does not explicitly disclose wherein the first device is configured to: receive the first information from the second device; obtain a first recommended uplink bit rate of the logical channel according to the first information; and send the first recommended uplink bit rate of the logical channel to a terminal device.
However, Leung from the same field of invention discloses wherein the first device (Leung Fig.6,11 Ref:640 Para[0145] The interworking gateway (i.e. first device)) is configured to: receive the first information (Leung Fig.6,11 Ref:1110 Para[0188] The indication of congestion (i.e. first information). The ECN message contains indication of packet drop, see Para[0138]) from the second device (Leung Fig.6,11 Ref:660 Para[0145] The transport element (i.e. second device)); obtain a first recommended uplink bit rate of the logical channel (Leung Fig.6,11 Ref:1140 Para[0042,0191] The lower data rate (i.e. recommended uplink bit rate) is asked using adjustment request which has TMMBR or CMR) according to the first information (Leung Para[0191] The data rate adjustment is requested due to congestion indication); and send the first recommended uplink bit rate of the logical channel to a terminal device (Leung Fig.6,11 Ref:1150 Para[0191] The adjustment request is sent to the UE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Teyeb to have the feature of “wherein the first device is configured to: receive the first information from the second device; obtain a first recommended uplink bit rate of the logical channel according to the first information; and send the first recommended uplink bit rate of the logical channel to a terminal device” as taught by Leung. The suggestion/motivation would have been to manage congestion using rate reduction functionality (Leung Para[0010]).

Specifically for claims 1 and 6, Leung discloses the network device that includes a processor (Leung Fig.10 Ref:1010 Para[0186] The processor) and memory (Leung Fig.10 Ref:1050 Para[0186] The memory).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Teyeb to have the feature of “the network device with processor and memory” as taught by Leung. The suggestion/motivation would have been to manage congestion using rate reduction functionality (Leung Para[0010]).
Regarding claims 2,7 and 12, Teyeb in view of Leung discloses the communication system and the network devices as explained above for Claim 1. Teyeb further discloses wherein the first device has a radio link control layer function, a media access control layer function, and a physical layer function, and wherein the second device has a packet data convergence protocol layer function, a service data adaptation protocol layer function, and a radio resource control layer function (Teyeb Para[0122] The CU (i.e. second device) has RRC and PDCP protocols and DU (i.e. first device) has RLC, MAC and PHY protocols).
Regarding claims 3,8 and 13, Teyeb in view of Leung discloses the communication system and the network devices as explained above for Claim 1. Teyeb further discloses (Not given patentable weight due to non-selective option in the claim) or a quantity of lost packets of the packet data convergence protocol layer (Teyeb Para[0233] The UL data delivery status report contains indication for missing PDCP packets).
Regarding claims 4 and 15, Teyeb in view of Leung discloses the communication system and the network devices as explained above for Claim 1. Teyeb further discloses sending a first request to the network device, wherein the first request requests that the network device send the first information (Teyeb Para[0228] The IAB node poll (i.e. request) the sending of the UL data delivery status from the CU).
Regarding claims 5 and 16, Teyeb in view of Leung discloses the communication system and the network devices as explained above for Claim 1. Leung further discloses receiving a second request from the terminal device, wherein the second request requests to obtain the first recommended uplink bit rate of the logical channel (Leung Para[0016] The UE requests data rate adjustment).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Teyeb to have the feature of “receiving a second request from the terminal device, wherein the second request requests to obtain the first recommended uplink bit rate of the logical channel” as taught by Leung. The suggestion/motivation would have been to manage congestion using rate reduction functionality (Leung Para[0010]).
Regarding claims 9 and 14, Teyeb in view of Leung discloses the communication system and the network devices as explained above for Claim 1. Teyeb further discloses sending the first information to the network device in response to one or more of: the packet loss rate of the packet data convergence protocol layer is being greater than a first threshold, or being greater than the first threshold within a specified time (Not given patentable weight due to non-selective option in the claim); or the packet loss rate of the packet data convergence protocol layer being less than a second threshold, or being less than the second threshold within a specified time (Not given patentable weight due to non-selective option in the claim); or the quantity of lost packets of the packet data convergence protocol layer being greater than a third threshold, or being greater than the third threshold within a specified time; or the quantity of lost packets of the packet data convergence protocol layer being less than a fourth threshold (Teyeb Para[0006] The number of missing PDCP packets exceeding a predetermined threshold triggers sending UL data delivery status report), or being less than the fourth threshold within a specified time (Not given patentable weight due to non-selective option in the claim); or receiving a second request from the network device (Not given patentable weight due to non-selective option in the claim).
Regarding claims 10 and 17, Teyeb in view of Leung discloses the communication system and the network devices as explained above for Claim 1. Leung further discloses wherein the recommended uplink bit rate is generated by the apparatus (Leung Para[0191] The data rate adjustment request is generated by the interworking gateway. The data rate adjustment request contains TMBR or CMR, see Para[0013]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Teyeb to have the feature of “wherein the recommended uplink bit rate is generated by the apparatus” as taught by Leung. The suggestion/motivation would have been to manage congestion using rate reduction functionality (Leung Para[0010]).
Regarding claim 19, Teyeb in view of Leung discloses the communication system and the network devices as explained above for Claim 1. Leung further discloses wherein sending the first information to the network device causes the network device to send a second recommended uplink bit rate of the logical channel to a terminal (Leung Para[0191] The adjustment request is send to the UE).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Teyeb to have the feature of “wherein sending the first information to the network device causes the network device to send a second recommended uplink bit rate of the logical channel to a terminal” as taught by Leung. The suggestion/motivation Leung Para[0010]).



Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb in view of Leung and further in view of Oyman et al. (US 2019/0373511 Al, hereinafter referred to as “Oyman”).

Regarding claims 18 and 20, Teyeb in view of Leung discloses the communication system and the network devices as explained above for Claim 1. Teyeb in view of Leung does not explicitly disclose sending the first recommended uplink bit rate of the logical channel, a logical channel identifier, an uplink or downlink indication, and a recommended bit rate index value to the terminal device.
However, Oyman from a similar field of invention discloses sending the first recommended uplink bit rate of the logical channel, a logical channel identifier, an uplink or downlink indication, and a recommended bit rate index value to the terminal device (Oyman Para[0158] The RAN node transmits the recommended bit rate for a specific logical channel and a specific direction).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Teyeb and Leung to have the feature of “sending the first recommended uplink bit rate of the logical channel, a logical channel identifier, an uplink or downlink indication, and a recommended bit rate index value to the terminal device” as taught by Oyman. The suggestion/motivation would have been to provide e2e coordination between UEs (Oyman Para[0010]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2020/0359356 to Sirotkin (Fig.2 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2019/0327028 to Yi (Fig.14 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2018/0083688 to Agiwal (Fig.2B and paragraphs:0161).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415